Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a mirror assembly including an active polarizer, a reflective polarizer and a mirror element and a controller, classified in B60R 1/12.
II. Claims 17-20, drawn to a non-transitory computer storage medium including instructions to control a mirror assembly, an active polarizer and a display, classified in B60R 2001/1284.
3.	The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because of the omission of a display as clearly evidenced by claim 1, . The subcombination has separate utility such as a mirror assembly without a display or in combination with a clock, detector, thermometers…etc..
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or 
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; and each of the distinct inventions would require a different field of search (for
example, searching different classes/subclasses or electronic resources, or employing different
search queries) based on their mutually exclusive claimed features.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
5.	During a telephone conversation with Mr. Matthew Mowers on 09/23/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taheri (US 9,304,333).
Taheri discloses a mirror assembly for a vehicle, the mirror assembly an active polarizer (12, 52), wherein the active polarizer is adjustable between a non-polarization operational state and a polarization operational state (see column 9, lines 36-55); a reflective polarizer (14, 54) disposed adjacent to the active polarizer (see figures 1-6), wherein the reflective polarizer is configured to reflect a first polarization component of light back through the active polarizer (see figures 1, 3, 5 and 6); a mirror element [(16, 18), (56, 58)] disposed adjacent to the reflective 
(ON) and a second operational state (OFF), wherein the controller is configured to adjust the operational state of the active polarizer between a first operational state (OFF), wherein the first operational state is the non-polarization operational state, wherein light transmitted through the active polarizer is unattenuated (i.e., see column 15, lines 8-14, Table 3, along with figures 1, 3, 5 and 6); and the second operational state (ON), wherein the second operational state is the polarization operational state, wherein the controller transmits a drive signal to activate the active polarizer to polarize light transmitted therethrough (i.e., see column 15, lines 40-51, Table 4, along with figures 1, 3, 5 and 6), wherein the active polarizer is an active absorptive polarizer for absorbing the first polarization component of light when in the polarization operational state and transmitting the first polarization component of light when in the non-polarization operational state (i.e., see column 15, lines 40-51, Table 4, along with figures 1, 3, 5 and 6), wherein the assembly includes a display (100) disposed adjacent to the mirror element and opposite of the reflective polarizer (see figures 1-6), wherein the display is inherently configured to present content (display light);wherein the controller is configured to adjust the reflectance of the mirror element between the first operational state (ON) and the second operational state (OFF) to reflect the amount of the second polarization component of light back through the reflective polarizer 
elements [(16, 18), (56, 58)]. Note figures 1-6 along with the associated description thereof.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taheri (US 9,304,333) in view of Mano et al (US 2019/0155080).
Taheri discloses all of the subject matter claimed, note the above explanation, except for 
controller being coupled to the display and configured to adjust an operational state ON/OFF state of the display. 
Mano et al teaches it is well known to couple a display device (10) to a controller (90) in the same field of endeavor for the purpose turning ON/OFF the display device. See figures 1A and 2 along with the associated description thereof.
.
10.	Claims 10-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taheri (US 9,304,333).
	Taheri discloses a mirror assembly for a vehicle, the mirror assembly (see column 4, lines 47-50) comprising a display (100), wherein the display is inherently configured to present content (display light); an active polarizer (12, 52), wherein the active polarizer is adjustable between a non-polarization operational state and a polarization operational state (see column 9, lines 36-55); a reflective polarizer (14, 54) disposed adjacent to the active polarizer (see figures 1-6), wherein the reflective polarizer is for reflecting a first polarization component of light back through the active polarizer (see figures 1, 3, 5 and 6); a mirror element [(16, 18), (56, 58)] disposed adjacent to the reflective polarizer and opposite of the active polarizer (see figures 1, 3 5 and 6), wherein the mirror element includes a reflectance (18, 58) for reflecting an amount of a second polarization component of light back through the reflective polarizer and the active polarizer (see figures 1, 3, 5 and 6) wherein the assembly further includes a controller coupled to the active polarizer (see column 9, lines 43-55), wherein the controller is configured to adjust an operational state of the active polarizer between a first operational state (OFF), wherein the first operational state is the non-polarization operational state, wherein light transmitted through the active polarizer is unattenuated (i.e., see column 15, lines 8-14, Table 3, along with figures 1, 3, 5 and 6); and a second operational state (ON), wherein the second operational state is the polarization operational state, wherein the controller transmits a drive signal to activate the active polarizer to polarize light transmitted therethrough (i.e., see column 15, lines 40-51, Table 4, 

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the display of the mirror assembly of Taheri to include a single housing, as commonly used and employed in the art, in order to contain and mount the all of the components of the mirror assembly to a windshield or exterior surface of a vehicle.
11.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taheri (US 9,304,333) as applied to claims 10-12 and 1-16 above, and further in view of Mano et al (US 2019/0155080).
	Taheri discloses all of the subject matter claimed, note the above explanation, except for 
controller being coupled to the display and configured to adjust an operational state ON/OFF state of the display. 
	Mano et al teaches it is well known to couple a display device (10) to a controller (90) in the same field of endeavor for the purpose turning ON/OFF the display device. See figures 1A and 2 along with the associated description thereof.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the controller of Taheri such a way that it is coupled to the display, as taught by Mano et al, in order to turn ON/OFF the display.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
September 30, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872